DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It should be noted that claims 2, 8, 11, 17, and 22 are considered as invoking 35 U.S.C. 112(f), as they have the language “attachment means”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta (US Patent 7984589) in view of Bhatt (US PGPUB 20160192600), Connelly (US Patent 6606821) and Herrett (US Patent 3336129).
Regarding claim 1, Guzzetta teaches a one-piece container and soil (system 10; Fig. 1) comprising:
(a) A bottom (bottom wall 23; Fig. 1) having an aperture (drain 22; Fig. 1); 
(b) an internal volume (see Fig. 1, wherein the container 20 defines an internal volume);
(c) a layer of material (filling material 40; Fig. 1) disposed on the bottom (bottom wall 23; Fig. 1) in the internal volume (see container 20; Fig. 1); 
(d) a filter (liner 50; Fig. 1) disposed on the layer of material (filling material 40; Fig. 1) in the internal volume (see container 20; Fig. 1);
(e) a growing medium disposed on top of the filter in the internal volume (growing medium 60 is on top of liner 50 inside of container 20; Fig. 1).

Bhatt teaches a container with at least three walls rising substantially vertically from the bottom, said at least three walls defining an internal volume of the one-piece self-watering container, each wall having a substantially horizontal upper edge, said upper edges forming an opening of the one-piece self-watering container (container 408, 410; Figs. 4d-4e).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least three walls, as taught by Bhatt, to the container of Guzzetta, since containers of various shapes and sizes can be used, per a user’s personal preference, to grow plants, as recognized by one of ordinary skill in the art.
Connelly teaches a layer of rocks disposed on the bottom of a container (granules 8 may be rocks and are at bottom of container 62; Fig. 6; Col. 3, lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a layer rocks, as taught by Connelly, to the container of Guzzetta since rocks tend to disperse moisture and will facilitate drainage of excess moisture away from the plant roots, as recognized by Connelly (Col. 1, lines 19-22).
Herrett teaches a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil (based on the general knowledge that 1.25 cubic feet of soil weighs approximately 100lbs, Herrett teaches polymeric material comprises about 0.001 weight % to ~5 weight % in a mixture with major amounts of soil); Col. 1, para 6).

Regarding claim 2, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising attachment means (see 112f interpretation above) securing the filter (Guzzetta – liner 50; Fig. 1) to the at least three walls (Bhatt – container 408, 410; Figs. 4d-4e) so as to close any gaps between the filter and the at least three walls (Guzzetta – see Fig. 1, wherein the upraised edges of liner 50 are supported by the side walls of container 20 & close any potential gaps).
Regarding claim 3, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the layer of rocks (Connelly – granules 8; Fig. 6) is one to two inches thick (Connelly – granules 8 will be as large as about an inch or more; Col. 3, lines 36-40).
Regarding claim 4, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the at least three walls are four walls (Bhatt - (container 408, 410 have four walls; Figs. 4d-4e).
Regarding claim 5, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the walls are tapered to facilitate stacking of multiple empty containers (Bhatt – container 410 is a tapered cuboid shape and could be stacked; Fig. 4e).
Regarding claim 6, Guzzetta as modified teaches the limitations of claim 1, as indicated above, but does not teach further comprising a cooperating top cover fitted to the opening.
Bhatt further teaches a container with a cooperating top cover fitted to the opening (container 102 has a sloped cover 602 at top portion 104; Fig. 6).

Regarding claim 7, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising a second filter (Guzzetta – bottom member 34; Fig. 2) disposed between the bottom (Guzzetta – bottom wall 23; Fig. 1) and the layer of rocks (Connelly – granules 8; Fig. 6) in the interior volume (Guzzetta – inside of container 20; Fig. 1).
Regarding claim 8, Guzzetta as modified teaches the limitations of claim 7, as indicated above, and further teaches further comprising attachment means (see 112(f) interpretation above) securing (Guzzetta – adhesive strips 35; Fig. 2) the second filter (Guzzetta – bottom member 34; Fig. 2) to the bottom (Guzzetta – bottom wall 23; Fig. 1) or the at least three walls so as to close any gaps between the filter and the bottom (Guzzetta – see Figs. 1 & 2, wherein the bottom member 34 closes a gap between filling material 40 and the bottom wall 23) or at least three walls.
Regarding claim 17, Guzzetta teaches a combination self-watering container and soil comprising:
(a) A bottom (bottom wall 23; Fig. 1) having a small drainage aperture therein (drain 22; Fig. 1);
(b) an internal volume of the self-watering container (container 20; Fig. 1) and an opening of the self-watering container (see opening at top of container 20; Fig. 1);
(c) a layer of material (filling material 40; Fig. 1) disposed on the bottom (bottom wall 23; Fig. 1) in the internal volume, covering the aperture (drain 22);
(d) a filter (liner 50; Fig. 1) disposed on the layer of material (filling material 40) in the internal volume, wherein the filter (liner 50) is secured to each of the side walls by attachment means (see 112f interpretation above) so as to close any gaps between the filter and the side walls (see Fig. 1, wherein 
(e) a growing medium disposed on top of the filter in the internal volume (growing medium 60 is on top of liner 50 inside of container 20; Fig. 1).
Guzzetta does not teach a soil and hydrogel mixture, (b) at least three walls, each having a substantially horizontal upper edge and a substantially horizontal lower edge and two substantially vertical side edges between the substantially horizontal upper edge and the substantially horizontal lower edge, wherein the at least three walls are connected to the bottom at each respective substantially horizontal lower edge and each of the at least three walls is connected to two adjacent walls of the at least three walls at the substantially vertical side edges, the at least three walls defining an internal volume of the self-watering container and forming an opening of the self-watering container defined by the substantially horizontal upper edge of each of the at least three walls; (c) a layer of rocks disposed on the bottom in the internal volume, covering the aperture; and (e) a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil.
Bhatt teaches (b) at least three walls, each having a substantially horizontal upper edge and a substantially horizontal lower edge and two substantially vertical side edges between the substantially horizontal upper edge and the substantially horizontal lower edge, wherein the at least three walls are connected to the bottom at each respective substantially horizontal lower edge and each of the at least three walls is connected to two adjacent walls of the at least three walls at the substantially vertical side edges, the at least three walls defining an internal volume of the self-watering container and forming an opening of the self-watering container defined by the substantially horizontal upper edge of each of the at least three walls (container 408, 410; Figs. 4d-4e).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least three walls, as taught by Bhatt, to the container of 
Connelly teaches (c) a layer of rocks disposed on the bottom in the internal volume, covering the aperture (granules 8 may be rocks and are at bottom of container 62, covering exit hole 63; Fig. 6; Col. 3, lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a layer rocks, as taught by Connelly, to the container of Guzzetta since rocks tend to disperse moisture and will facilitate drainage of excess moisture away from the plant roots, as recognized by Connelly (Col. 1, lines 19-22).
Herrett teaches a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil (based on the general knowledge that 1.25 cubic feet of soil weighs approximately 100lbs, Herrett teaches polymeric material comprises about 0.001 weight % to ~5 weight % in a mixture with major amounts of soil); Col. 1, para 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil as taught by Herrett to the container of Guzzetta, since this ratio provides an improved growth medium for plants which promotes survival and growth, as recognized by Herrett (Col. 1, lines 34-37).
Regarding claim 19, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the layer of rocks (Connelly – granules 8; Fig. 6) is one to two inches thick (Connelly – granules 8 will be as large as about an inch or more; Col. 3, lines 36-40).
Regarding claim 20, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches further comprising a second filter (Guzzetta – bottom member 34; Fig. 2) disposed .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly and Herrett as applied to claim 1 above, and further in view of Baudouin (FR 2712140A1).
Regarding claim 9, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches the filter is a pad (Guzzetta – liner 50; Fig. 1) but does not teach a polyester filter.
Baudouin teaches a filter (envelope 1; Fig. 1) which is a polyester material (Page 6, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a polyester material, as taught by Baudouin, to the filter pad of Guzzetta, since polyester is a non-biodegradable material which can selectively filtrate, as recognized by Baudouin (Page 3, lines 15-12 from the bottom).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly and Herrett as applied to claim 1 above, and further in view of Mileto (US PGPUB US 20090013598 A1).
Regarding claim 10, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches the filter (Guzzetta – liner 50; Fig. 1) and a layer of rocks (Connelly - granules 8; Fig. 6) but does not teach a frame cooperatively seized to accept the filter and securely containing the filter, said frame being disposed on the layer of rocks.
Mileto teaches a frame cooperatively seized to accept the filter and securely containing the filter, said frame being disposed on the layer of rocks (see lip/frame around top of bag 18 (composed of a liquid permeable geotextile cloth) in Figs. 2 & 3 which is on top of the drainage material 20 (gravel, pumice store, etc.); Page 2, paras [0028] & [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a frame, as taught by Mileto, to the filter of Guzzetta, as 
Regarding claim 11, Guzzetta as modified teaches the limitations of claim 10, as indicated above, and further teaches further comprising attachment means (see 112f interpretation above)  securing the frame (Mileto – lip/frame around top of bag 18; Fig. 2) to the at least three walls (Bhatt – container 408, 410; Figs. 4d-4e) so as to close any gaps between the frame and the at least three walls (Mileto – see Fig. 1 wherein the lip/frame closes any gaps).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly and Herrett as applied to claim 1 above, and further in view of Kaminski (CA 2985583) and Ogawa (US Patent 5472458).
Regarding claim 12, Guzzetta as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the soil and hydrogel mixture includes approximately 1.25 cubic feet of soil and 2.5 pounds of hydrogel (Herrett - polymeric material comprises about 0.001 weight % to ~5 weight % in a mixture with major amounts of soil; Col. 1, para 6) 
Guzzetta as modified does not teach wherein the interior volume is 13 gallons and leaving seven to nine inches of space at the top of the interior volume for expansion of the soil and hydrogel mixture when the one-piece self-watering container is filled with water.
Kaminski teaches a container (pot 10; Fig. 1) wherein the interior volume is 13 gallons (size of pot is between 15-130 liters (3.9-34.3 gallons); Page 10, para [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interior volume of 13 gallons, as taught by Kaminski, to the container of Guzzetta, since the interior volume of a container can be selected depending on a user’s preference and type of plant to be planted, as recognized by Kaminski (Page 10, para [0043]) and as recognized by one of ordinary skill in the art.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide approximately 7.8 inches of space at the top of the interior volume, as taught by Ogawa, to the container of Guzzetta since leaving space allows for additional material to be added to the container at a later time, as recognized by one of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly and Herrett as applied to claims 1 and 2 above, and further in view of Fan (CN 107173107 A).
Regarding claim 13, Guzzetta as modified teaches the limitations of claim 2, as indicated above and further teaches an attachment means (Guzzetta – see Fig. 1, wherein the upraised edges of liner 50 are supported by the side walls of container 20 & close any potential gaps).
Guzzetta as modified does not teach wherein the attachment means are selected from a group consisting of thermal bonding, adhesive, duct tape, double-sided tape, hook and loop fasteners, buttons, snaps, stops, screws, bolts, latches, locks, straps, and rails. 
Fan teaches a plant container wherein the attachment means are selected from a group consisting of thermal bonding, adhesive, duct tape, double-sided tape, hook and loop fasteners, buttons, snaps, stops, screws, bolts, latches, locks, straps, and rails (filter screen 12 sits on fastener 11 (rails); Fig. 2; Page 3, 5-6 lines from the bottom).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rails, as taught by Fan, to the container of Guzzetta, since .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta (US Patent 7984589) in view of Bhatt (US PGPUB 20160192600), Connelly (US Patent 6606821), Herrett (US Patent 3336129) and Hendrickson (US PGPUB 20130005569).
Regarding claim 14, Guzzetta teaches a method of watering plants, comprising the steps of:
(a) providing a self-watering container (container 20; Fig. 1) with a bottom (bottom wall 23; Fig. 1) having an aperture (drain 22; Fig. 1); an opening (see opening at top of container 20; Fig. 1) an internal volume (see Fig. 1);
(b) placing a layer of material on the bottom in the internal volume (filling material 40 is on the bottom of the internal volume of container 20; Fig. 1)
(c) placing a filter (liner 50; Fig. 1) on the layer of filling material (filling material 40) in the internal volume (see Fig. 1); 
(d) filling most of the internal volume with a growth medium (growth medium 60; Fig. 1) through the opening (see Fig. 1, wherein the only way to add the growth medium is through the opening at the top of the container), so that the growth medium (growth medium 60; Fig. 1) is disposed on top of the filter (liner 50) in the internal volume (Fig. 1); 
(e) placing plants into the growth medium (Col. 6, line 59); 
(f) filling the self-watering container with water (plants in the container are watered; Col. 6, line 17).
Guzzetta does not teach at least three walls rising substantially vertically from the bottom, said at least three walls defining an internal volume of the self-watering container, each wall having a substantially horizontal upper edge, said upper edges forming an opening of the one-piece self-watering container; a layer of rocks; a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per 
Bhatt teaches a container (container 408, 410; Figs. 4d-4e) with at least three walls rising substantially vertically from the bottom, said at least three walls defining an internal volume, each wall having a substantially horizontal upper edge (see Figs. 4d-4e), said upper edges forming an opening of the container (top of container has an opening; Page 2, para [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least three walls, as taught by Bhatt, to the method of watering plants of Guzzetta, since containers of various shapes and sizes can be used, per a user’s personal preference, to grow plants, as recognized by one of ordinary skill in the art.
Connelly teaches the method of placing a layer of rocks on the bottom in the internal volume (granules 8 (rocks) contained in insert 2 is placed at the bottom of the container; Col. 6, lines 20-25; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of placing a layer rocks, as taught by Connelly, to the method of water plants of Guzzetta since rocks tend to disperse moisture and will facilitate drainage of excess moisture away from the plant roots, as recognized by Connelly (Col. 1, lines 19-22).
Herrett teaches a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil (based on the general knowledge that 1.25 cubic feet of soil weighs approximately 100lbs, Herrett teaches polymeric material comprises about 0.001 weight % to ~5 weight % in a mixture with major amounts of soil; Col. 1, para 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 2.5 to 3.0 pounds of hydrogel per approximately 1.25 
Hendrickson teaches the method of allowing the water to be absorbed by the hydrogel in the soil and hydrogel mixture; and allowing the slow release of water from the hydrogel into the soil and hydrogel mixture to nourish the plants over an extended period of time (coating (water retaining polymer) mixed in potting soil absorbed, stored and then released water as the roots of the plant used it; Page 6, para [0088]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of allowing water to be absorbed and then released by the hydrogel, as taught by Hendrickson, to the method of watering plants of Guzzetta, since this method can allow a plant to survive absent additional water being applied thus increasing the plants longevity, as recognized by Hendrickson (Page 6, para [0087]) and as understood by one of ordinary skill in the art.
Regarding claim 15, Guzzetta as modified teaches the method of claim 14, as indicated above, and further teaches further comprising the step of allowing excess water to drain through the aperture after filling the self-watering container with water (Guzzetta – plants are watered (in container 20) and excess fluid exits through drain hole 22; Col. 6, line 17; Col. 4, lines 14-15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly, Herrett and Hendrickson as applied to claims 14 and 15 above, and further in view of Kidder (WO 2016089742).
Regarding claim 16, Guzzetta as modified teaches the method of claim 15, as indicated above, and further teaches further comprising the step of adding fertilizer (Guzzetta – plant is optionally 
Kidder teaches a method of watering plants and the step of adding slow-release fertilizer (Page 11, paragraph 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step of adding slow-release fertilizer, as taught by Kidder, to the method of watering plants of Guzzetta, since this will assist in the growth and health of the plant, as recognized by Kidder (Page 11, paragraph 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Bhatt, Connelly, Herrett as applied to claims 1 and 17 above, and further in view of Byles (US PGPUB 20040065012 A).
Regarding claim 18, Guzzetta as modified teaches the limitations of claim 17, as indicated above, and further teaches a bottom (Guzzetta – bottom wall 23; Fig. 1) and each of the at least three walls (Bhatt – see containers 408, 410; Figs. 4d-4e) and the two adjacent walls (Bhatt - containers 408, 410; Figs. 4d-4e) but does not specifically teach wherein the container is watertight between the bottom and the at least three walls, and between the atleast three walls and the two adjacent walls.
Byles teaches a plant container that is watertight (Page 1, para [0009]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a watertight seal, as taught by Byles, to the container of Guzzetta, since this would prevent excess water loss from the container, as understood by one of ordinary skill in the art.
Claims 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta (US Patent 7984589) in view of Connelly (US Patent 6606821) and Herrett (US Patent 3336129).
Regarding claim 21, Guzzetta teaches a one-piece container and soil comprising:

(b) an elliptical wall rising substantially vertically from the bottom and having a substantially horizontal upper edge forming an opening of the container, said elliptical wall defining an internal volume of the container (see Fig. 1);
(c) a layer of material (filling material 40; Fig. 1) disposed on the bottom (bottom wall 23; Fig. 1) in the internal volume (see container 20; Fig. 1);
(d) a filter (liner 50; Fig. 1) disposed on the layer of material (filling material 40; Fig. 1) in the internal volume; and
(e) a growth medium (growing medium 60; Fig. 1) disposed on top of the filter (liner 50) in the internal volume (see container 20; Fig. 1).
Guzzetta does not teach a layer of rocks disposed on the bottom of the internal volume and a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil.
Connelly teaches a layer of rocks disposed on the bottom of a container (granules 8 may be rocks and are at bottom of container 62; Fig. 6; Col. 3, lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a layer rocks, as taught by Connelly, to the container of Guzzetta since rocks tend to disperse moisture and will facilitate drainage of excess moisture away from the plant roots, as recognized by Connelly (Col. 1, lines 19-22).
Herrett teaches a soil and hydrogel mixture comprising 2.5 to 3.0 pounds of hydrogel per approximately 1.25 cubic feet of soil (based on the general knowledge that 1.25 cubic feet of soil weighs approximately 100lbs, Herrett teaches polymeric material comprises about 0.001 weight % to ~5 weight % in a mixture with major amounts of soil); Col. 1, para 6).

Regarding claim 22, Guzzetta as modified teaches the limitations of claim 21, as above and further teaches further comprising attachment means (see 112f interpretation above) securing the filter (Guzzetta – liner 50) to the elliptical wall (Guzzetta - see container 20; Fig. 1) so as to close any gaps between the filter and the elliptical wall (Guzzetta – see Fig. 1, wherein the upraised edges of liner 50 are supported by the side walls of container 20 & close any potential gaps).
Regarding claim 24, Guzzetta as modified teaches the limitations of claim 21, as above, and further teaches wherein the layer of rocks (Connelly – granules 8; Fig. 6) is one to two inches thick (Connelly – granules 8 will be as large as about an inch or more; Col. 3, lines 36-40).
Regarding claim 25, Guzzetta as modified teaches the limitations of claim 21, as above, and further teaches wherein the soil and hydrogel mixture (Herrett - polymeric and soil mixture) is loaded into the one-piece self-watering container through the opening (Guzzetta – see Fig. 1, wherein the only way for material to be inserted into container 20 is through the top opening).
Regarding claim 26, Guzzetta as modified teaches the limitations of claim 21, as above, and further teaches wherein the elliptical wall is tapered to facilitate stacking of multiple empty containers (Guzzetta – sidewalls of container 20 are tapered and could be stacked with other containers 20; Fig. 1).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Connelly and Herrett as applied to claims 21 and 22 above, and further in view of Fan (CN 107173107).

Guzzetta as modified does not teach wherein the attachment means are selected from a group consisting of thermal bonding, adhesive, duct tape, double-sided tape, hook and loop fasteners, buttons, snaps, stops, screws, bolts, latches, locks, straps, and rails. 
Fan teaches a plant container wherein the attachment means are selected from a group consisting of thermal bonding, adhesive, duct tape, double-sided tape, hook and loop fasteners, buttons, snaps, stops, screws, bolts, latches, locks, straps, and rails (filter screen 12 sits on fastener 11 (rails); Fig. 2; Page 3, 5-6 lines from the bottom).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rails, as taught by Fan, to the container of Guzzetta, since this would provide a more secure attachment means between the container and the filter and prevent the filter from moving from its intended position, as recognized by one of ordinary skill in the art.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Connelly and Herrett as applied to claim 21 above, and further in view of Bhatt (US PGPUB 20160192600).
Regarding claim 27, Guzzetta as modified teaches the limitations of claim 21, as above, and further teaches an opening (Guzzetta – see opening at top of container 20; Fig. 1) but does not teach a cooperating top cover fitted to the opening.
Bhatt teaches a container with a cooperating top cover fitted to the opening (container 102 has a sloped cover 602 at top portion 104; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover, as taught by Bhatt, to the container of Guzzetta, .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Connelly and Herrett as applied to claim 21 above, and further in view of Baudouin (FR 2712140 A1).
Regarding claim 28, Guzzetta teaches the limitations of claim 21, as above, and further teaches a filter (Guzzetta – liner 50) but does not teach the liner is a polyester pad.
Baudouin teaches a filter (envelope 1; Fig. 1) which is a polyester material (Page 6, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a polyester material, as taught by Baudouin, to the filter pad of Guzzetta, since polyester is a non-biodegradable material which can selectively filtrate, as recognized by Baudouin (Page 3, lines 15-12 from the bottom).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Guzzetta in view of Connelly and Herrett as applied to claim 21 above, and further in view of Kaminski (CA 2985583) and Ogawa (US Patent 5472458).
Regarding claim 29, Guzzetta as modified teaches the limitations of claim 21, as above, and further teaches wherein the soil and hydrogel mixture includes approximately 1.25 cubic feet of soil and 2.5 pounds of hydrogel (Herrett- polymeric and soil mixture; Col. 1, para 6).
Guzzetta as modified does not teach wherein the interior volume is 13 gallons and leaving seven to nine inches of space at the top of the interior volume for expansion of the soil and hydrogel mixture when the one-piece self-watering container is filled with water.
Kaminski teaches a container (pot 10; Fig. 1) wherein the interior volume is 13 gallons (size of pot is between 15-130 liters (3.9-34.3 gallons); Page 10, para [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interior volume of 13 gallons, as taught by Kaminski, to 
Ogawa teaches a container (pot 10; Fig. 4) and leaving seven to nine inches of space at the top of the interior volume (500mm deep pot was filled with 300mm of planting medium/materials, leaving 200mm (7.87 inches) remaining; Fig. 4; Col. 17, lines 35-45; Example 15) of the container which is capable of allowing for expansion of the soil and hydrogel mixture when the container is filled with water.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide approximately 7.8 inches of space at the top of the interior volume, as taught by Ogawa, to the container of Guzzetta since leaving space allows for additional material to be added to the container later, as recognized by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant containers which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643